190 F.2d 364
FRIEDMANv.UNITED STATES.
No. 11325.
United States Court of Appeals Sixth Circuit.
June 1, 1951.

L. Meyron Marko, William G. Comb, Detroit, Mich., for appellant.
Edward T. Kane, James S. Soltesz, and Vincent Fordell, all of Detroit, Mich., for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that the indictment, although loosely drawn and not to be commended, contains the elements of the offense intended to be charged and fairly apprises the appellant of the charges against him. Hagner v. United States, 285 U.S. 427, 431, 433, 52 S.Ct. 417, 76 L.Ed. 861.


3
And it appearing that jury trial was waived and the case was tried to the court, and that sufficient evidence was presented to support the finding of the court that the letter addressed by the appellant to the prosecuting witness constituted a violation of § 873, 18 U.S.C.


4
It is ordered that the judgment be, and it hereby is, affirmed.